THE plaintiffs in error in this action, by their attorneys, filed a petition in this court to the effect that inasmuch as the issues herein involved and the record are identical with the issues and record involved in cause No. 13021, entitled: Carl S. Milliken, Manager of Safety and Excise of the City and County of Denver, et al., plaintiffs in error v. Fred W. Zarnow, defendant in error — both cases now pending in the Supreme Court — they, therefore, asked that the filing of a printed abstract of the record and printed briefs be dispensed with in this action and that the record and printed briefs in cause No. 13021 be read and considered by the Supreme Court as the briefs and abstract of record in this case. The petition was granted.
This court has at this term determined cause No. 13021 in favor of Milliken as manager of safety and excise of the City and County of Denver, et al., and against Zarnow.
Since the facts and law are the same in both cases, it necessarily follows that the judgment of this court in cause No. 13022 should be the same as it was in cause No. 13021. The judgment, therefore, herein involved is reversed and the cause is remanded to the district court with instructions to dismiss the action at the costs of defendant in error.
MR. JUSTICE HOLLAND not participating.
MR. JUSTICE BUTLER and MR. JUSTICE BOUCK dissent. *Page 186